Per Ouriam:

William Forney, city marshal of Cottonwood Falls, in Chase county, was charged with unlawfully and feloniously taking, stealing and carrying away in the nighttime, out of and from a drawer in a writing desk in the office of J. A. Smith, one Smith & Wesson revolving pistol, of the value of $15. The jury returned a verdict of not guilty, as to Forney; and further found that J. A. Smith was the prosecuting witness, and that the prosecution had been instituted without probable cause, and from malicious motives. Judgment was rendered in accordance with this verdict. J. A. Smith appeals to this court.
Within the authority of The State v. Zimmerman, ante, p. 85, the judgment of the district court must be affirmed. See also The State v. Spencer, 81 N. C. 519; The State v. Adams, 85 id. 560.